An application by complainant for a rehearing was submitted June 16, 1894, and on June 30 the following-opinion was handed down:
Per Curiam.
The motion for rehearing will be denied. It was said in the former opinion that the decree of the court below would be affirmed. By some inadvertence, however, it was said that the bill was dismissed below. The bill was not dismissed, but the main relief asked was denied, and the amount that defendant ivas to pay complainant was made a lien upon the land.
The decree of the court below will, in all things, stand affirmed.